Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            An authorization for this Examiner’s amendment has been given by 
Daniel G. DeLuca (Reg. No. 75,846) on 05/13/2021. 

In the claims:    

                 Claim 1 has been amended to read: 


--A device comprising; 
an infeed mandrel having an outer surface configured to receive a tubular workpiece therearound; 
a frame having a body and at least one opening;
a support structure secured to and spanning across a width of the frame, the support structure having a stationary central rod mounted thereon, the stationary central rod positioned near a central portion of the frame and extending towards a central portion of the infeed mandrel;
a plurality of cutting members supported on and extending radially outward from the stationary central rod to the body of the frame ; and
a power source coupled to the cutting members and configured to heat the cutting members to cut the tubular workpiece.--.

               Claim 19 has been amended to read: 

--A device comprising;
a frame having a body and at least one opening;
a stationary central rod positioned near a central portion of the at least one opening;
a support structure, the support structure secured both to the frame and to the stationary central rod;
an infeed mandrel configured to receive a tubular workpiece therearound; 
a plurality of cutting members supported on and extending radially outward from the stationary central rod towards the body of the frame;
a power source coupled to the plurality of cutting members and configured to heat the cutting members to cut the tubular workpiece[[.]]; and
wherein the stationary central rod extends towards a central portion of the infeed mandrel. --. 


Election/Restrictions    
2.         Claims 1-3, 5 and 19-26 are allowable. The restriction requirements of claims 6-16 as set forth in the Office action mailed on 07/03/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions IA-IC and Species I-VI mailed on 07/03/2018 has been withdrawn and claims 6-16 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 


Reasons for Allowance              
        Claims 1-3, 5-16 and 19-26 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the rod which is mounted or secured to the support frame is stationary and positioned near a center of the frame and extending toward a central portion of the infeed mandrel, in combination with other limitations set forth in the claims 1 and 19.

              Regarding claims 1 and 19, Hoey (2,825,969), Jaye (2,692,328), Dyer (3.342,657), Flipp (2,037,856), Keuchel et al. (4,227,957), Harvath (GB 191407313 A), and Jacob et al. (2,894,106) alone or in combination, as applied to the rejection of claims in the Non-Final Rejection mailed on 02/05/2021, fail to teach the above mentioned limitations set forth in claims 1 and 19.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 19.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 14, 2021